Citation Nr: 0523912	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 1994 rating decision which denied an increase in a 30 
percent rating for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Philadelphia, 
Pennsylvania that determined that there was no CUE in an 
October 1994 rating decision which denied an increase in a 30 
percent rating for PTSD.  A personal hearing was held before 
the undersigned Veterans Law Judge at the RO (i.e., a Travel 
Board hearing) in December 2003.  

Although the veteran has asserted that he is entitled to an 
earlier effective date for a 100 percent rating for PTSD, 
that issue is not in appellate status and will not be 
addressed by the Board.  The issue currently on appeal is as 
stated on the first page of this decision.


FINDINGS OF FACT

The RO denied an increase in a 30 percent rating for service-
connected PTSD with major depression in an October 1994 
rating decision.  That RO decision was not undebatably 
erroneous.


CONCLUSION OF LAW

There was no CUE in an October 1994 rating decision which 
denied an increase in a 30 percent rating for service-
connected PTSD with major depression, and that decision is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2004); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from March 1965 to March 
1968, including service in Vietnam.

Evidence on file reflects that the veteran suffered a right-
sided cerebrovascular accident (CVA) with resulting severe 
left hemiplegia in July 1987, and that he has not worked 
since that time.

A December 1991 private psychiatric evaluation performed by 
M.R. Scimeca, MD, on behalf of the NJ Division of Vocational 
Rehabilitation, reflects that the veteran was diagnosed with 
major depression and alcohol dependence.  The global 
assessment of functioning (GAF) was 45.

An undated private counseling intake form (received in March 
1992) from Drenk Mental Health Center reflects that the 
veteran was just discharged from an alcohol detoxification 
and rehabilitation unit at Zurbrugg Hospital.  The veteran 
claimed he had been drinking for many years, had made 
numerous suicidal attempts, had been diagnosed with major 
depression, and had been hospitalized several times for 
alcohol-related issues.  On examination, he was alert and 
oriented times three, his mood was benign, his affect was 
blunted, and his thoughts appeared logical although there was 
some circumstantiality noted.  It was noted that the left 
side of the veteran's body was paralyzed, that he wore a 
brace on his left leg, and used a cane to walk.  The veteran 
reported that he was assigned to work at the occupational 
training center by the department of vocational 
rehabilitation.  The examiner opined that the veteran had not 
made a positive adjustment to civilian life, and that at this 
time it was impossible to separate the complicated matrix of 
his life.  He indicated that the veteran's alcoholism had 
very disastrously affected his life, and contributed to his 
assault and resultant CVA, which had resulted in feelings of 
hopelessness and despair with depression and suicidal 
attempts.  He concluded that much of the veteran's difficulty 
seemed to be alcohol-related.  The Axis I diagnoses were 
alcohol dependence - severe (in partial remission), rule out 
PTSD, and rule out major depression - severe.  The examiner 
noted that the veteran's psychosocial stressors were extreme, 
as the veteran was seriously disabled, and dependent on 
others for money and housing.  The GAF was currently 48, and 
at the highest was 60.

Service connection was established for PTSD with major 
depression in a September 1992 rating decision.  The RO 
assigned a 30 percent rating for this disability.

VA medical records dated from 1993 to 1994 primarily reflect 
treatment for left-sided hemiplegia.  A May 1993 psychiatric 
consultation report reflects that the veteran reported that 
he last drank the night before, with one beer and a pint of 
liquor the day before.  The veteran was mildly disheveled, 
with poor orientation to time, and fair as to place and 
person.  His memory was poor.  He was mildly depressed, some 
related to guilt from the war and having suicidal ideas at 
times.  Insight and judgment were fair.  There were some 
auditory hallucinations related to psychotic features from 
PTSD.  Buspar was prescribed.

In October 1993, the RO received the veteran's claim for an 
increased rating for PTSD.

At a February 1994 VA psychiatric examination, the veteran 
admitted the excessive use of alcohol to help control his 
flashbacks and other PTSD symptoms.  He reported recurring 
nightmares of his combat experiences.  He only had three to 
four hours of interrupted sleep per night with medication.  
He had intrusive thoughts of combat scenes and Vietnam 
memories in spite of his attempt to not talk about Vietnam, 
and avoided war movies, war books, and other literature 
related to his war experience.  He had survivor guilt and 
wished he would have died in Vietnam.  He also had extreme 
guilt over the deaths of two children he killed.  He had 
intermittent suicidal thoughts when thinking about these 
children.  He also had hypervigilance, and always felt 
vulnerable to attack and in danger.  He said he was always 
anxious and jumpy and sat with his back to a wall.  Sudden 
loud sounds caused a startle reaction.  Numerous stimuli 
acted as triggers to set off war memories such as the sight 
and sound of helicopters, certain weather conditions, the 
sight of children, and crying children.  Prior to his stroke 
in 1987, the veteran worked as a mechanic in the trucking 
industry.  In the early 1980s he was self-employed in his own 
trucking company.  Since his stroke he had been almost 
totally disabled, and had been receiving disability benefits 
from the Social Security Administration since 1988.  The 
examiner noted that the veteran continued to have episodic 
problems with alcohol.  In 1993 he made a suicide attempt by 
overdose of medications and alcohol.  The Axis I diagnosis 
was PTSD, chronic, moderate to severe.  

In an October 1994 rating decision, the RO denied an increase 
in a 30 percent rating for PTSD.  The veteran was notified of 
this decision by a letter dated on October 14, 1994.

A March 1995 VA counseling record reflects that a 
psychologist determined that the veteran was evaluated for 
purposes of determining his eligibility for vocational 
rehabilitation.  The examiner opined that the veteran was 
medically infeasible for any vocational rehabilitation 
services, primarily due to his left-sided paralysis.  It was 
noted that the veteran was in a wheelchair.

At an RO hearing in May 1995, the veteran appealed the denial 
of an increased rating for PTSD.  He testified that he had 
flashbacks, nightmares, and irritability in crowds of people, 
and that his only alternative to becoming irritated was to 
leave the area, which was difficult when he was in a 
wheelchair.  He said he was currently taking psychiatric 
medication.  He said he was divorced, and he had a strained 
relationship with his children, and only saw them 
occasionally, in part because he was unable to drive as a 
result of his disabilities.

On October 16, 1995, a supplemental statement of the case was 
sent to the veteran regarding the issue of entitlement to an 
increased rating for PTSD.  In a cover letter to that 
document, the RO informed the veteran of the need to file a 
timely substantive appeal as to that issue, within 60 days, 
if he wanted the Board to review this issue.  A substantive 
appeal was not received from the veteran.  The next 
correspondence received from either the veteran or his 
representative was a Statement of Accredited Representative 
in Appealed Case (VA Form 646), dated in May 1996.

In an April 1997 Board decision pertaining to another issue, 
the Board informed the veteran that it had no jurisdiction 
over the claim for an increased rating for PTSD, as a timely 
substantive appeal had not been received as to that issue.

On May 22, 1998, the RO received the veteran's claim for an 
increased rating for PTSD.

In a January 1999 rating decision, the RO granted a 100 
percent rating for PTSD, effective May 22, 1998.  The veteran 
was notified of this decision by a letter dated on February 
5, 1999.  The veteran did not appeal this decision.

In April 2002, the RO received the veteran's claim asserting 
that there was CUE in an October 1994 rating decision which 
denied an increase in a 30 percent rating for PTSD.

Analysis

Initially, the Board notes that the notice and duty to assist 
provisions of the law are inapplicable to cases involving CUE 
in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).  

The veteran essentially contends that it was CUE that a 
higher (100 percent) rating was not assigned for PTSD in the 
October 1994 rating decision.

The Board notes that the veteran did not perfect an appeal of 
the October 1994 rating decision by filing a timely 
substantive appeal within 60 days of the October 1995 
supplemental statement of the case, and hence that decision 
is final in the absence of CUE.  38 U.S.C.A. §§ 5109A, 7105; 
38 C.F.R. §§ 3.104, 3.105(a), 20.200, 20.202, 20.302.

Moreover, the veteran did not file a timely notice of 
disagreement with respect to the effective date assigned for 
the 100 percent rating for PTSD in the January 1999 rating 
decision.  As that decision was not appealed with the 
submission of a notice of disagreement within one year of the 
date of notification of determination, that decision is final 
in the absence of CUE.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. 
§§ 3.104, 3.105(a), 20.200, 20.201, 20.302.
  
Hence, the only basis for assigning a rating higher than 30 
percent for PTSD with depression prior to May 22, 1998, is if 
CUE is shown in either the October 1994 or January 1999 
rating decision.  In this regard, the Board notes that the 
veteran has not alleged that CUE exists in the January 1999 
rating decision, but rather has only alleged that there is 
CUE in the October 1994 decision.

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 
240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. West, 15 Vet. App. 
302 (2001), 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 
1378 (Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Under the rating criteria then in effect at the time of the 
October 1994 rating decision, PTSD is evaluated in accordance 
with criteria set forth in 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1994).  A 30 percent evaluation is warranted for PTSD 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation requires that the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and that 
reliability, flexibility and efficiency levels are so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent rating is 
assigned for PTSD when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (1994).  The severity of psychiatric disability is 
based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (1994).
 
In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that "definite", as used in the 
criteria for a 30 percent rating, is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

Historical medical records show the veteran ceased work in 
1987 when his main problems were non-service-connected left 
hemiplegia and alcohol abuse, and those conditions continued 
during the period in question, and presented a major 
impediment to employment.  The adverse impact of non-service-
connected conditions may not be considered in rating the 
service-connected PTSD.  38 C.F.R. § 4.14.

The appellant has not made any specific contentions of error 
of fact or law in the October 1994 rating decision.  
Considering the evidence available at the time of those 
rating decisions, and the law then in effect, there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that a rating in excess of 30 percent was 
warranted for the veteran's service-connected PTSD with major 
depression.  In this regard, VA and private examinations 
dated from 1992 to 1994 found moderate to severe symptoms of 
PTSD, and many of his symptoms were attributed to non-
service-connected alcohol dependence.  Moreover, the evidence 
does not show that the veteran's inability to work in 1994 
was related solely to the veteran's service-connected 
psychiatric disorder.  Rather, examiners attributed his 
inability to work to non-service-connected left-sided 
paralysis.  

The appellant's assertions constitute a simple disagreement 
with how the RO weighed and evaluated the facts in its 
October 1994 rating decision, and such a contention can never 
rise to the stringent definition of CUE.  All the relevant 
facts were before the RO when it denied an increase in a 30 
percent rating for PTSD with major depression.  There was no 
undebatable error of fact or law that would have manifestly 
changed the outcome at the time of the October 1994 rating 
decision, and there was no CUE in the denial of an increase 
in a 30 percent rating for PTSD with major depression.  See 
38 C.F.R. § 3.105(a).  Accordingly, the claim must be denied.


ORDER

There was no CUE in an October 1994 rating decision which 
denied an increase in a 30 percent rating for PTSD with major 
depression.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


